                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


JOHNNYLEE PRESTON BURK,

                         Plaintiff,

                 v.                         Case No. 3:21-cv-000043-TMB

JUSTIN BLAKE, et al.,

                         Defendants.


                      ORDER ADDRESSING MOTIONS AND NOTICE

         Johnnylee Preston Burk, representing himself from Anchorage Correctional

Complex, has filed a First Amended Complaint asserting that United States

Marshal Justin Blake and other U.S. Marshals have violated his constitutional right

to due process. 1 Mr. Burk has also filed a Motion to Withdraw a letter he wrote to

the Clerk of Court, a Motion requesting that his claims be litigated under 42 U.S.C.

§ 1985(3) instead of under Bivens, 2 a “Notice of Required Recusal,” stating his

position that the judge assigned to this case should recuse himself, and informing

the Court that he intends to add more defendants in this case, and a Request for

Issued Subpoenas. 3



1   Docket 13.
2 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971)
(permitting claims against federal agents based on the Constitution itself).
3   Dockets 12, 14, 15, 16.



           Case 3:21-cv-00043-TMB Document 19 Filed 07/26/21 Page 1 of 7
         I.       Motion to Withdraw Letter

         In his Motion to Withdraw the letter to the Clerk of Court received on

February 17, 2021, Mr. Burk explains that the letter was not intended to be a

motion, and was not docketed as such. 4 Because the letter has no relevance to

the issues in Mr. Burk’s case, his motion will be granted.

         II.      Motion regarding cause of action, Notice regarding recusal and intent
                  to add defendants, and Request for Issued Subpoenas

         After the Court granted Mr. Burk’s Motion for Reconsideration and he filed

his First Amended Complaint, 5 Mr. Burk filed a Motion requesting that the Court

“allow his claim to be litigated under 42 U.S.C. § 1985(3) instead of Bivens.” 6 He

also filed a Notice stating that Judge Burgess should recuse himself from this case

because he “was a party to a portion of the subject matter involved in this claim ...

[in which] Burk will be asserting that the events in the Karjala matter (also U.S. v.

Miller, 3:17-cr-00063-TMB) were the underlying issue that created bias against

him, along with his successful litigation in 3:15-cr-00022-RRB-DMS.” 7 Mr. Burk

states that “the actual reach of the conspiracy here exceeds what he has alleged




4   Dockets 5, 12.
5   Dockets 10, 13.
6   Docket 14 at 2.
7   Docket 15 at 1. ”

Case No. 3:21-cv-00043-TMB, Burk v. Blake
Order Addressing Motions
Page 2 of 7
              Case 3:21-cv-00043-TMB Document 19 Filed 07/26/21 Page 2 of 7
so far and actually involves a multitude of persons, many of which are members of

this court.” 8 He further states as follows:

          Burk is currently preparing to add defendants as he is researching the
          relevant laws, including immunity and other factors, but he still wishes
          to inform this court that he will be alleging that the following parties
          are involved in the conspiracy one way or another, either as persons
          he will name as defendants or not, he isn’t sure yet: 1) Judge Sharon
          Gleason, 2) Judge Ralph Beistline, 3) Magistrate Judge Matthew
          Scoble. Even if Burk does not add them as actual defendants, Burk
          will be alleging that they had played a role in the conspiracy against
          him, all taking steps to prevent Burk from being able to be successful
          in defending himself, abusing the power of the court and acting from
          personal bias against him. 9

          Given Mr. Burk’s motion stating that he wishes to bring his claims under 42

U.S.C. § 1985(3) instead of Bivens, and his notice that he intends to add

defendants, the Court will permit him an additional 30 days in which to file a Second

Amended Complaint under § 1985(3), as is his stated intention, against whichever

defendants he decides to name. 10           Thus, his motion will be denied without

prejudice. After filing his Second Amended Complaint, he may file appropriate

motions. If Mr. Burk wants the Court to take a specific action, he must file his

request in the form of a motion.


8   Id. at 2.
9   Id. at 2-3.
10 See 28 U.S.C. § 1915(e)(2)(B), requiring the Court to screen that complaint, which
is done under the liberal construction used when the plaintiff is self-represented. See
Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d 1026,
1027 n.1 (9th Cir. 1985) (en banc)). Because Mr. Burk has informed the Court of his intent
to change his legal theory and add defendants, the Court will not screen the First
Amended Complaint, as that would not be an efficient use of judicial resources.

Case No. 3:21-cv-00043-TMB, Burk v. Blake
Order Addressing Motions
Page 3 of 7
            Case 3:21-cv-00043-TMB Document 19 Filed 07/26/21 Page 3 of 7
       Likewise, Mr. Burk’s Request for Issued Subpoenas is premature, but the

Court may issue an order that sets forth a timeline for discovery after a cognizable

complaint has been filed and Defendants have answered.

       III.   Filing a Second Amended Complaint

       42 U.S.C. § 1985(3) prohibits conspiracies “for the purpose of depriving,

either directly or indirectly, any person or class of persons of the equal protection

of the laws.” To recover under § 1985(3), a plaintiff must demonstrate “(1) a

conspiracy, (2) to deprive any person or a class of persons of the equal protection

of the laws, or of equal privileges and immunities under the laws, (3) an act by one

of the conspirators in furtherance of the conspiracy, and (4) a personal injury,

property damage or a deprivation of any right or privilege of a citizen of the United

States.” 11

       Rule 8 of the Federal Rules of Civil Procedure instructs that a complaint

must contain a “short and plain statement of the claim showing that the

[complainant] is entitled to relief.” A complaint should set out each claim for relief

separately. Each claim should identify: (1) the specific harm that Mr. Burk alleges

he has suffered; (2) when that harm occurred; (3) where that harm was caused;




11Gillespie v. Civiletti, 629 F.2d 637, 641 (9th Cir. 1980) (citing Griffin v. Breckenridge,
403 U.S. 88, 102-03 (1971)).

Case No. 3:21-cv-00043-TMB, Burk v. Blake
Order Addressing Motions
Page 4 of 7
         Case 3:21-cv-00043-TMB Document 19 Filed 07/26/21 Page 4 of 7
(4) who caused that specific harm to him; and (5) what specific statute or

constitutional provision was violated as to that specific claim.

        To properly state a claim, Mr. Burk needs to explain what happened

regarding each legal claim he makes. He does not need to make legal arguments.

Mr. Burk must present facts, again without the seventeen pages of background

contained in his initial pleading, 12 stating who and what he believes harmed him.

The claims in a complaint should have some relationship to each other. 13


        Accordingly, IT IS HEREBY ORDERED:

     1. The Motion to Withdraw the Letter (Docket 5), at Docket 12, is GRANTED.

     2. The Motion Requesting Change to Statute, at Docket 14, is DENIED without

        prejudice.

     3. The Request for Issued Subpoenas, at Docket 16, is DENIED as premature.

     4. On or before August 27, 2021, Mr. Burk must file one of the following:




12 See In re New Century, 588 F. Supp. 2d 1206, 1218-19 (C.D. Cal. 2008) (The Court
states that it “will not hesitate to dismiss long, unwieldy pleadings…. Neither courts nor
defendants should have to wade through the morass of ‘puzzle pleadings’ as this wastes
judicial resources and undermines the requisite notice for a defendant to respond.”)
(citation omitted).
13 See Gurman v. Metro Hous. & Redev. Auth., 842 F. Supp. 2d 1151, 1153 (D. Minn.
2011) (A pleading is often characterized as a “shotgun” or “kitchen-sink” complaint when
“a plaintiff brings every conceivable claim against every conceivable defendant.”)
(footnote omitted).

Case No. 3:21-cv-00043-TMB, Burk v. Blake
Order Addressing Motions
Page 5 of 7
         Case 3:21-cv-00043-TMB Document 19 Filed 07/26/21 Page 5 of 7
                a. Second Amended Complaint, in which Mr. Burk states cognizable

                    claims to the Court, under an appropriate legal theory, against

                    appropriate individuals; AND

                b. Prisoner’s Application to Waive Prepayment of the Filing Fee, with

                    certified 6-month prison trust account statement; 14 OR

                c. Notice of Voluntary Dismissal, which informs the Court that

                    Mr. Burk no longer wishes to pursue his lawsuit and voluntarily

                    dismisses the entire action without prejudice.

      5. If Mr. Burk does not file either a Second Amended Complaint, or a Notice of

         Voluntary Dismissal, on one of the Court’s forms, by August 27, 2021, this

         case will be DISMISSED. 15

      6. A Second Amended Complaint must be on this Court’s form which is being

         provided to Mr. Burk with this Order. Any amended complaint will entirely

         replace the previous complaints. 16 Mr. Burk must include all related claims

         he seeks to bring, and may not make reference to or incorporate his earlier

         complaint. Any claims not included in an amended complaint are waived.


14Mr. Burk’s initial Application to Waive Prepayment of the Filing Fee, at Docket 4, was
denied when his case was initially dismissed. Docket 7.
15 28 U.S.C. § 1915(g) prohibits a prisoner who files more than three actions or appeals
in any federal court in the United States which are dismissed as frivolous or malicious or
for failure to state a claim upon which relief may be granted, from bringing any other
actions without prepayment of fees unless the prisoner can demonstrate that he or she is
in “imminent danger of serious physical injury.”
16   See Fed. R. Civ. P. 15; Local Civil Rule 15.1.

Case No. 3:21-cv-00043-TMB, Burk v. Blake
Order Addressing Motions
Page 6 of 7
           Case 3:21-cv-00043-TMB Document 19 Filed 07/26/21 Page 6 of 7
     7. At all times, Mr. Burk must keep the Court informed of any change of

        address. Such notice shall be titled “NOTICE OF CHANGE OF ADDRESS.”

        This notice must not include any requests for any other relief, and it must be

        served on any Defendant’s attorney who makes an appearance in this case.

        Failure to file a notice of change of address may result in the dismissal of

        this case under Rule 41(b) of the Federal Rules of Civil Procedure.

     8. The Clerk of Court is directed to send Mr. Burk the following forms with this

        Order: (1) form PS01, with “SECOND AMENDED” written above the title

        “Prisoner’s Complaint Under the Civil Rights Act”; 17 (2) form PS 10,

        Prisoner’s Application to Waive Prepayment of the Filing Fee, with

        instructions; (3) form PS09, Notice of Voluntary Dismissal; and (4) form

        PS12, Motion.

              DATED this 26th day of July, 2021 at Anchorage, Alaska.



                                        /s/ Timothy M. Burgess
                                        TIMOTHY M. BURGESS
                                        UNITED STATES DISTRICT JUDGE




17In any amended complaint, Mr. Burk must write the names of every defendant in the
caption, on page 1 of the complaint form, and he must complete page 2, listing every
defendant and providing all the requested information for each defendant.

Case No. 3:21-cv-00043-TMB, Burk v. Blake
Order Addressing Motions
Page 7 of 7
         Case 3:21-cv-00043-TMB Document 19 Filed 07/26/21 Page 7 of 7
